


110 HR 2831 PCS: Lilly Ledbetter Fair Pay Act of

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 325
		110th CONGRESS
		1st Session
		H. R. 2831
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 1, 2007
			Received and read the first time
		
		
			August 2, 2007
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To amend title VII of the Civil Rights Act
		  of 1964, the Age Discrimination in Employment Act of 1967, the Americans With
		  Disabilities Act of 1990, and the Rehabilitation Act of 1973 to clarify that a
		  discriminatory compensation decision or other practice that is unlawful under
		  such Acts occurs each time compensation is paid pursuant to the discriminatory
		  compensation decision or other practice, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Lilly Ledbetter Fair Pay Act of
			 2007.
		2.FindingsCongress finds the following:
			(1)The Supreme Court
			 in Ledbetter v. Goodyear Tire & Rubber Co., No. 05–1074 (May 29, 2007),
			 significantly impairs statutory protections against discrimination in
			 compensation that Congress established and that have been bedrock principles of
			 American law for decades. The Ledbetter decision undermines those statutory
			 protections by unduly restricting the time period in which victims of
			 discrimination can challenge and recover for discriminatory compensation
			 decisions or other practices, contrary to the intent of Congress.
			(2)The limitation
			 imposed by the Court on the filing of discriminatory compensation claims
			 ignores the reality of wage discrimination and is at odds with the robust
			 application of the civil rights laws that Congress intended.
			(3)With regard to any
			 charges of discrimination under any law, nothing in this Act is intended to
			 preclude or limit an aggrieved person’s right to introduce evidence of unlawful
			 employment practices that have occurred outside the time for filing a charge of
			 discrimination.
			(4)This Act is not intended to change current
			 law treatment of when pension distributions are considered paid.
			3.Discrimination in
			 compensation because of race, color, religion, sex, or national
			 originSection 706(e) of the
			 Civil Rights Act of 1964 (42 U.S.C. 2000e–5(e)) is amended
			 by adding at the end the following:
			
				(3)(A)For purposes of this
				section, an unlawful employment practice occurs, with respect to discrimination
				in compensation in violation of this title, when a discriminatory compensation
				decision or other practice is adopted, when an individual becomes subject to a
				discriminatory compensation decision or other practice, or when an individual
				is affected by application of a discriminatory compensation decision or other
				practice, including each time wages, benefits, or other compensation is paid,
				resulting in whole or in part from such a decision or other practice.
					(B)In addition to any relief authorized
				by section 1977a of the Revised Statutes (42 U.S.C. 1981a), liability may
				accrue and an aggrieved person may obtain relief as provided in subsection
				(g)(1), including recovery of back pay for up to two years preceding the filing
				of the charge, where the unlawful employment practices that have occurred
				during the charge filing period are similar or related to unlawful employment
				practices with regard to discrimination in compensation that occurred outside
				the time for filing a
				charge.
					.
		4.Discrimination in
			 compensation because of ageSection 7(d) of the Age Discrimination in Employment Act of 1967
			 (29 U.S.C.
			 626(d)) is amended—
			(1)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
			(2)by
			 striking (d) and inserting (d)(1);
			(3)in the third
			 sentence, by striking Upon and inserting the following:
				
					(2)Upon
					;
				and
			(4)by adding at the
			 end the following:
				
					(3)For purposes of this section, an unlawful
				practice occurs, with respect to discrimination in compensation in violation of
				this Act, when a discriminatory compensation decision or other practice is
				adopted, when a person becomes subject to a discriminatory compensation
				decision or other practice, or when a person is affected by application of a
				discriminatory compensation decision or other practice, including each time
				wages, benefits, or other compensation is paid, resulting in whole or in part
				from such a decision or other
				practice.
					.
			5.Application to
			 other laws
			(a)Americans With
			 Disabilities Act of 1990The amendment made by section 3 shall
			 apply to claims of discrimination in compensation brought under title I and
			 section 503 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12111 et
			 seq., 12203), pursuant to section 107(a) of such Act
			 (42 U.S.C.
			 12117(a)), which adopts the powers, remedies, and procedures
			 set forth in section 706 of the Civil Rights Act of 1964 (42 U.S.C.
			 2000e–5).
			(b)Rehabilitation
			 Act of 1973The amendments made by section 3 shall apply to
			 claims of discrimination in compensation brought under sections 501 and 504 of
			 the Rehabilitation Act of 1973 (29 U.S.C. 791, 794), pursuant
			 to—
				(1)sections 501(g)
			 and 504(d) of such Act (29 U.S.C. 791(g), 794(d)),
			 respectively, which adopt the standards applied under title I of the Americans
			 with Disabilities Act of 1990 for determining whether a violation has occurred
			 in a complaint alleging employment discrimination; and
				(2)paragraphs (1) and
			 (2) of section 505(a) of such Act (29 U.S.C. 794a(a))
			 (as amended by subsection (c)).
				(c)Conforming
			 Amendments
				(1)Rehabilitation
			 act of 1973Section 505(a) of the Rehabilitation Act of 1973
			 (29 U.S.C.
			 794a(a)) is amended—
					(A)in paragraph (1),
			 by inserting after (42 U.S.C. 2000e–5 (f) through (k)) the
			 following: (and the application of section 706(e)(3) (42 U.S.C.
			 2000e–5(e)(3)) to claims of discrimination in
			 compensation); and
					(B)in paragraph (2),
			 by inserting after 1964 the following: (42 U.S.C. 2000d et
			 seq.) (and in subsections (e)(3) of section 706 of such Act
			 (42 U.S.C.
			 2000e–5), applied to claims of discrimination in
			 compensation).
					(2)Civil rights act
			 of 1964Section 717 of the Civil Rights Act of 1964
			 (42 U.S.C.
			 2000e–16) is amended by adding at the end the following:
					
						(f)Section 706(e)(3)
				shall apply to complaints of discrimination in compensation under this
				section.
						.
				(3)Age
			 discrimination act of 1967Section 15(f) of the Age
			 Discrimination in Employment Act of 1967 (29 U.S.C. 633a(f)) is amended by
			 striking of section and inserting of sections 7(d)(3)
			 and.
				6.Effective
			 dateThis Act, and the
			 amendments made by this Act, take effect as if enacted on May 28, 2007 and
			 apply to all claims of discrimination in compensation under title VII of the
			 Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.), the Age
			 Discrimination in Employment Act of 1967 (29 U.S.C. 621 et seq.), title I and
			 section 503 of the Americans with Disabilities Act of 1990, and sections 501
			 and 504 of the Rehabilitation Act of 1973, that are pending on or after that
			 date.
		
	
		
			Passed the House of
			 Representatives July 31, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
		August 2, 2007
		Read the second time and placed on the
		  calendar
	
